     Case 2:19-cv-00100-KJM-DB Document 41 Filed 03/25/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    Roger and Kimberlee Abbott,                     No. 2:19-cv-00100-KJM-DB
12                      Plaintiffs,
13           v.                                       AMENDMENT TO THE
                                                      SCHEDULING ORDER
14    State Farm General Insurance Company, et
      al.,
15
                        Defendant.
16

17

18          The parties jointly request (ECF No. 40) to amend dates in the pretrial scheduling order

19   (ECF No. 37). Good cause appearing, the court GRANTS this request, as follows:

20
                    Description                       Existing Date               New Date
21
      Discovery Cutoff                           3/23/2021                  7/21/2021
22    Settlement Conference Deadline             5/7/2021                   9/7/2021
      Expert Disclosures                         7/1/2021                   10/29/2021
23
      Rebuttal Expert Disclosures                7/28/2021                  11/26/2021
24    Completion of Expert Discovery             8/25/2021                  12/23/2021
      All Dispositive Motions Hearing Date       5/7/2021                   9/17/2021
25

26          This amendment does not alter any other portions of the initial scheduling order (ECF No.

27   13). This order resolves ECF No. 40.

28
                                                      1
     Case 2:19-cv-00100-KJM-DB Document 41 Filed 03/25/21 Page 2 of 2


 1        IT IS SO ORDERED.
 2
     DATED: March 24, 2021.
 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                          2
